 



Exhibit 10.9
November 29, 2006
Mr. John W. Bachmann
Edward Jones
12555 Manchester Road
St. Louis, MO 63131-3279
Dear John:
     This will confirm the following agreement relating to the deferral of your
director’s fees in 2007.
     1. All director’s fees and retainers (“Fees”) payable to you in connection
with your service on the boards of directors (including committees of such
boards) of AMR Corporation and American Airlines, Inc. for the period January 1,
2007 through December 31, 2007, will be deferred and paid to you in accordance
with this letter agreement.
     2. Fees will be converted to Stock Equivalent Units in accordance with the
Directors’ Stock Equivalent Purchase Plan, a copy of which is attached hereto as
Exhibit A (the “Plan”).
     3. On the 30th business day after the date when you cease to be a Director
of AMR Corporation, the Stock Equivalent Units accrued in 2007 pursuant to the
Plan will be converted to cash and paid to you by multiplying the number of such
Stock Equivalent Units by the arithmetic mean of the high and the low of AMR
stock (“fair market value”) during the month when you ceased to be a Director of
AMR Corporation.
     4. In the event of your death, the number of Stock Equivalent Units as of
your date of death will be multiplied by the fair market value of AMR stock
during the calendar month immediately preceding your death, and the amount paid
to Katharine Bachmann. The payment contemplated by this paragraph 4 will be made
on the 30th business day following the date of your death.

 



--------------------------------------------------------------------------------



 



     If the foregoing is satisfactory to you, please indicate by signing one of
the originals (two are enclosed) and returning it to me.

            Very truly yours,
      -s- Kenneth W. Wimberly [d43815d4381501.gif]       Kenneth W. Wimberly   
  Corporate Secretary     

          Accepted and agreed:
      /s/ John W. Bachmann       John W. Bachmann            12/15/06 Date      
           

 